Citation Nr: 1456193	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for hemorrhoids; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1974 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2014 Videoconference Board hearing.  A transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied a claim for service connection for hemorrhoids based on a finding that there was no evidence to prove that the condition was caused by or incurred in service.  The Veteran did not appeal.  

2.  The evidence received since the prior denial of service connection for hemorrhoids was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran has a current diagnosis of hemorrhoids.

4.  The competent and credible evidence indicates that the Veteran's hemorrhoids began during service and have been present since that time.

CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.110 (2014).

2.  The evidence received since the September 2006 rating decision is new and material and the claim for service connection for hemorrhoids, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids, and that service connection can be granted.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency as to notice or assistance has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2006, the RO denied the Veteran's claim for service connection for hemorrhoids, finding that there was no evidence of hemorrhoids in his service treatment records.  

Since the previous denial, the Veteran submitted a statement and testified that he experienced bleeding and other hemorrhoid related symptoms during service, but did not report it, as he was embarrassed.  He indicated that he self-treated with hemorrhoid medication while in service.  His wife also submitted a statement that corroborated his statements.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  Further, as the evidence indicates that the Veteran suffered from hemorrhoids during service, the absence of which was the basis for the previous denial, it is new and material, and the claim must be reopened.  

III.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110,1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA treatment records indicate that the Veteran was diagnosed and has been treated for internal mild hemorrhoids.  See January 2002 Colonoscopy.  

At a June 2011 Decision Review Officer Hearing, the Veteran testified that his hemorrhoid symptoms began in the later 1980s to early 1990s.  He testified that he relied on over the counter medications to treat his symptoms and did not seek treatment from a doctor because he was embarrassed and thought self-treatment would suffice.  On his February 2011 VA Form 9, the Veteran stated that he experienced itching, swelling and sometimes bleeding due to his hemorrhoids.  He indicated that he was too embarrassed to seek help and even requested his wife to purchase the over the counter medications.  He continued self-treatment until he retired from service and sought treatment at a VA facility.  He continues to have the same symptoms that he exhibited during service.  

The Veteran is competent to testify about symptoms of hemorrhoids because itching, pain and bleeding are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is likewise competent to relate the continuity of the condition, and base his opinion regarding onset on those observations.  There is nothing in the record to suggest that the Veteran's statements concerning the continuity are not credible.  The Board finds the Veteran's reason for not seeking treatment during service credible and reasonable.  

Further, in a June 2009 letter, the Veteran's wife stated that the Veteran's hemorrhoids started in 1990 while he was stationed in Mississippi and later in Panama.  His wife offered corroborative statements about the onset and continuity of the Veteran's symptoms.  She is competent to observe the Veteran's use of over the counter medications for his hemorrhoid symptoms and there is no evidence to suggest that she is not credible.  

In this case, the three elements of service connection are satisfied.  The Veteran was diagnosed with hemorrhoids in 2002 and he offered competent and credible statements concerning the chronic nature of his hemorrhoids since service.  

The Board finds, therefore, that service connection for hemorrhoids is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).









	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for hemorrhoids, having been submitted, the claim to reopen is granted.  

Entitlement to service connection for hemorrhoids is granted. 




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


